Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Keith Slaydon appeals the district court’s orders dismissing his civil action and ordering that he pay Defendants’ expenses as sanctions for misconduct during discovery. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pau-peris and affirm for the reasons stated by the district court. Slaydon v. Water Country U.S.A., No. 4:14-cv-00133-RGD-LRL (E.D. Va. Jan. 6 & Feb. 4, 2016) We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED